Citation Nr: 1011526	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-42 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased initial rating for erectile 
dysfunction, rated noncompensable from September 22, 2004, 
and 20 percent disabling from September 14, 2007.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The appeal was remanded for 
additional development in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Most of the Veteran's service treatment records are 
unavailable, through no fault of the Veteran and despite 
thorough attempts by VA to obtain them.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Hearing Loss

The Veteran claims his hearing loss began while he served in 
Vietnam as a shore party man.  He claims he was exposed to 13 
months of infantry noise exposure and that he was treated for 
hearing loss at Camp Lejeune, North Carolina.  Based on the 
heightened duty to assist, the existence of a current 
disability, and the Veteran's reports of hearing loss in 
service, the Board ordered an examination in its June 
2007 Remand.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

The Veteran was afforded the VA examination to determine the 
nature and etiology of his hearing loss in October 2009.  The 
examiner determined that hearing loss was not related to 
service based, in part, on the lack of evidence of hearing 
loss in service.  There are multiple problems with this 
reasoning.  First, the Veteran's service treatment records 
are incomplete.  This should not be used as evidence against 
the Veteran, particularly considering the heightened benefit 
of the doubt rule.  Rather, the Veteran's reports of in 
service treatment for hearing loss should be accepted as 
credible evidence of hearing loss in service.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as reporting to sick call.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

Second, even if complete service treatment records failed to 
show hearing loss in service, the absence of documented 
hearing loss in service is not fatal to a service connection 
claim under Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Despite this, the July 2009 VA examiner found hearing loss 
was not related to service based on the lack of hearing loss 
in service.  Given these errors, a new VA examination is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Erectile Dysfunction

The Veteran was last afforded a VA examination for service-
connected erectile dysfunction in September 2006, over three 
years ago.  Since that time, in September 2007, the Veteran 
was seen by a VA provider with worsening symptoms.  These 
symptoms had increased in severity enough to warrant an 
increased evaluation, which the RO granted in a January 2010 
rating decision, effective September 14, 2007.  If these 
symptoms were severe enough to warrant a higher evaluation, 
then they certainly warrant a new, more contemporaneous VA 
examination, with findings responsive to the applicable 
rating criteria.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  The 
Board also notes that the January 2010 rating decision notes 
that a future examination is scheduled for April 2010.  
Remand for a new examination, or the results of the April 
2010 examination, is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hearing loss.  The 
entire claims file must be made 
available to the VA examiner.

The examiner should be advised that the 
service treatment records are 
incomplete but that the Veteran's 
reports of in service noise exposure 
and treatment for hearing loss should 
be treated as credible.

Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical and offer an 
opinion as to whether hearing loss at 
least as likely as not had its onset in 
service, is related to service, or was 
aggravated by service or a service-
connected disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  If the Veteran has not been 
scheduled for the April 2010 erectile 
dysfunction examination noted in the 
January 2010 VA examination, then such 
an examination should be scheduled.  If 
that examination has already been 
conducted, then the results of that 
examination should be associated with 
the claims file and a new examination 
is not required.

The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical and describe the 
current severity of the Veteran's 
erectile dysfunction and related 
symptoms.  The examiner should describe 
the current severity of the Veteran's 
penile deviation, including whether the 
Veteran has undergone any surgical 
procedures to correct the deviation and 
the residuals thereof.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


